Citation Nr: 1546585	
Decision Date: 11/03/15    Archive Date: 11/10/15

DOCKET NO.  13-28 453	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to an effective date prior to December 16, 2008 for the award of service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Appellant and Ms. O.B.



ATTORNEY FOR THE BOARD

K. K. Buckley, Counsel


INTRODUCTION

The Veteran served on active duty from May 1964 to June 1984.  He died in September 1994.  The Appellant asserts entitlement to an earlier effective date as a child of the Veteran.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada.

In June 2013, the Appellant testified at a hearing before a decision review officer (DRO).  A transcript of the hearing has been associated with the VA claims file.

The Appellant was also scheduled to appear at the Reno RO to have a personal hearing with a Veterans Law Judge.  The Appellant failed to appear for said hearing, and he has not since asked for it to be rescheduled.  Accordingly, the hearing request is deemed withdrawn.  See 38 C.F.R. § 20.704(d) (2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Appellant if further action on his part is required.

At the June 2013 DRO hearing, the Appellant testified as to the issue of entitlement to an effective date prior to December 16, 2008 for the award of basic eligibility for Dependents' Educational Assistance (DEA) under 38 U.S.C.A. Chapter 35.  This claim has not yet been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.


REMAND

VA has a duty to obtain relevant records.  38 U.S.C.A. § 5103A(b), (c) (West 2014).  To this end, the Appellant testified that he sought Chapter 35 benefits under both the Veteran and his step-father, S.W.B., who is also a veteran.  See the DRO hearing transcript dated June 2013.  Critically, the educational folder pertaining to the Appellant's step-father has not been associated with the record.  As information contained in the education folder of the Appellant's step-father may impact the pending claim of entitlement to an earlier effective date for the award of service connection for the cause of the Veteran's death, it is appropriate to defer consideration of this claim until the development requested is complete.  Therefore, this matter should be remanded in order for the complete education folder of the Appellant's step-father to be associated with the record.

Accordingly, the case is REMANDED for the following action:

1. Provide the Appellant's step-father, S.W.B. (who is identified in the June 2013 RO hearing transcript) with an appropriate release of information form in order to obtain his education folder.  If a release is received, obtain the education folder of the step-father of the Appellant, S.W.B, and associate it with the Appellant's claims file.

2. Thereafter, readjudicate the claim on appeal.  If any benefit sought remains denied, the Appellant and his representative should be provided a supplemental statement of the case and given an opportunity to respond before the case is returned to the Board.

The Appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

